Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 26, 2010                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

  139634                                                                                                Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                           Justices

  v                                                                  SC: 139634
                                                                     COA: 291204
                                                                     Ingham CC: 05-000883-FC
  MARTINNEZE LADON MOORE,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 16, 2009 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 26, 2010                   _________________________________________
           y0222                                                                Clerk